                                             UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF NORTH CAROLINA
                                                 STATESVILLE DIVISION
                                                  5:20-cv-71-MOC-WCM

                PATRICK KELLEY,                                  )
                                                                 )
                           Plaintiff,                            )
                                                                 )
                v.                                               )
                                                                         ORDER
                                                                 )
                KILOLO KAJAKAZI,                                 )
                Acting Commissioner of Social Security,          )
                                                                 )
                           Defendant.                            )




                          This matter is before the Court on Plaintiff’s Motion for Attorney Fees under the Equal

              Access to Justice Act. (Doc. No. 19). The motion is GRANTED and, upon stipulation of the

              parties, it is hereby ordered that Defendant will pay Plaintiff $6,100.00 in attorney’s fees in full

              satisfaction of all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. If the

              award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by check

              payable to Plaintiff’s counsel, Osterhout Berger Disability Law, LLC, in accordance with

              Plaintiff’s assignment to his attorney of his right to payment of attorney’s fees under the Equal

              Access to Justice Act.




Signed: August 11, 2021




                     Case 5:20-cv-00071-MOC-WCM Document 23 Filed 08/11/21 Page 1 of 1
